 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                 CASE No: 1:13-cr-000146-AWI-BAM-1
 9                               Plaintiff                         ORDER ON MOTION FOR
                                                                   RECONSIDERATION OF ORDER
10                      v.                                         DENYING COMPASSIONATE
                                                                   RELEASE
11       ROBERT ARON SPRENKLE,
12                               Defendant                         (Doc. No. 53)
13

14

15

16           On June 23, 2014, Defendant Robert Aron Sprenkle pled guilty to receipt or distribution of
17 a visual depiction of a minor engaged in sexually explicit conduct, in violation of 18 U.S.C. §

18 2252(a)(2). Doc. Nos. 21 and 23. On September 15, 2014, he was sentenced to 120 months in the

19 custody of the federal Bureau of Prisons (“BOP”), Doc. Nos. 28-30, and he is currently

20 incarcerated at FCI Coleman Low. Doc. No. 43-1.

21           On October 21, 2020, Sprenkle brought a motion seeking compassionate release under 18
22 U.S.C. § 3582(c)(1)(A) on the grounds that his “underlying health conditions”—obesity, sleep

23 apnea and being pre-diabetic—collectively increased the risk of a “poor outcome” if he contracted

24 COVID-19. Doc. No. 43 at 4:21-28.1 He also argued that his chances of COVID-19 infection were

25 greatly increased because, inter alia: (i) social distancing was impossible in his crowded cubicle

26 and dormitory; (ii) prison conditions were unsanitary due to lockdown, infrequent laundering and

27
     1
28     All page citations to documents filed with the Court electronically are to the page number in the CM/ECF stamp at
     the top of each page.
 1 a lack of cleaning supplies; and (iii) he could not maintain his CPAP properly. Doc. No. 43-9.

 2 Finally, he argued that the Court had jurisdiction over his motion because more than 30 days had

 3 elapsed since he made administrative requests for release to his warden. Doc. No. 43 at 2:20-26.

 4         The Court denied that motion for lack of jurisdiction on findings that the warden at FCI
 5 Coleman Low had denied both of Sprenkle’s requests for compassionate release within the 30-day

 6 window provided by 18 U.S.C. § 3582(c)(1)(A) and that Sprenkle had failed to exhaust BOP’s

 7 administrative appeal process in connection with either request, as required to invoke the

 8 jurisdiction of a district court. See Doc. No. 52 at 5. The Court also denied the motion on the

 9 alternative grounds that there were zero inmate COVID-19 cases at FCI Coleman Low at the time

10 the motion was decided and, thus, Sprenkle could not demonstrate “extraordinary and compelling

11 reasons” for compassionate release based on COVID-19 risk. Id. at 6.

12         In the instant motion, which was filed on March 22, 2021, Sprenkle seeks reconsideration
13 of that order. Doc. No. 53.

14         The Ninth Circuit has stated that motions for reconsideration “should not be granted,
15 absent highly unusual circumstances, unless the district court is presented with newly discovered

16 evidence, committed clear error, or if there is an intervening change in the law.” Marlyn

17 Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009).

18         Sprenkle sets forth no new facts or legal argument of consequence in the instant motion
19 concerning the Court’s jurisdiction, his health or prison conditions. See Doc. No. 52. Further, the

20 BOP website shows there are currently no COVID-19 cases among inmates or staff at FCI

21 Coleman Low. See https://www.bop.gov/coronavirus/ (last checked April 27, 2021). Sprenkle has

22 therefore failed to satisfy the requirements for reconsideration and his motion will be denied. See

23 Marlyn Nutraceuticals, 571 F.3d at 880.

24 //

25 //

26 //

27 //

28 //

                                                     2
 1                                                    ORDER
 2          Accordingly, IT IS HEREBY ORDERED that Defendant Robert Aron Sprenkle’s motion
 3 for reconsideration (Doc. No. 53) is DENIED.

 4

 5
     IT IS SO ORDERED.
 6

 7 Dated:    April 27, 2021
                                            SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
